Judgment, Supreme Court, Bronx County, rendered October 11, 1973, convicting defendant, upon a jury *894verdict, of robbery, first degree; grand larceny, third degree and possession of a weapon as a misdemeanor, unanimously modified, on the law, to the extent of reversing the convictions on the grand larceny and the weapon counts and dismissing those counts of the indictment and, as so modified, the judgment is affirmed. The District Attorney concedes that under the theory of the crime put forth, and the facts proved, in this case, the counts of grand larceny in the third degree and possession of a weapon as a misdemeanor were lesser included concurrent counts to robbery in the first degree (see People v Rivera, 46 AD2d 642; People v Pyles, 44 AD2d 784). The verdict of guilty on the robbery count entitled the defendant to a dismissal of the lesser counts submitted as inclusory concurrent counts (see CPL 300.40, subd 3, par [b]). The reversal and dismissal of the grand larceny and weapon counts do not affect the validity of the robbery conviction (see People v Mulligan, 29 NY2d 20, 24; People v Chestnut, 26 NY2d 481, 491-492). The remaining contentions advanced by defendant have been examined and found to be without merit. Concur — Stevens, P. J., Markewich, Kupferman, Lupiano and Nunez, JJ.